Citation Nr: 1412505	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-20 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Togus, Maine


THE ISSUES

1.  Entitlement to reimbursement of expenses for non-VA medical care provided on December 13, 2010; December 22, 2010; and January 4, 2011.  

2.  Entitlement to reimbursement of expenses for non-VA medical care provided on November 29, 2010.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from denial determinations made by the VAMC in December 2010, January 2011, and April 2011.  

After this appeal was certified to the Board, the Veteran was declared incompetent for purposes of handling his VA monetary benefits, and his wife was appointed as his fiduciary.  [He was not found incompetent until more than a year after the time of the private treatment in question.]

In prior years, presumably in connection with his original application for service connection for multiple sclerosis, the Veteran had appointed the Eastern Paralyzed Veterans Association, as his representative.  However, his claims file was rebuilt and the actual legal document on which the Veteran had appointed the group as his representative was lost.  That organization later became the United Spinal Association, which is one of the veterans' service organizations recognized by the VA for the purpose of preparation, presentation, and prosecution of claims under laws administered by VA, according to the VA's Directory of Veterans and Military Service Organizations (December 4, 2013).  Although the VAMC provided the United Spinal Association with a copy of the Statement of the Case in this matter, no action has been taken by that organization in support of the Veteran's appeal.  

To clarify this matter, the Board mailed a letter to the Veteran's most recent address in October 2011, informing him that he did not have a current power of attorney on file, and inviting him to appoint one.  In the letter, he was informed that if he did not respond within thirty days, the Board would assume that he wishes to represent himself in this matter.  He has not replied in any way, and the Board is satisfied that due process concerns have been met as to whether the Veteran desired the assistance of a representative in this matter. 

The issue of entitlement to reimbursement of expenses for non-VA medical care provided on November 29, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the VAMC via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is presently service-connected for multiple sclerosis and for multiple complications of multiple sclerosis, including a scotoma of the left eye with optic neuritis and atrophy, bladder dysfunction, a cognitive disorder secondary to multiple sclerosis, weakness of both legs and both arms, loss of the senses of smell and taste, and bowel dysfunction.  His combined disability rating is 100 percent and he is considered permanently and totally disabled.     

2.  Following an emergency room visit on December 7, 2010, the Veteran sought follow-up care at Falmouth Internal Medicine and Rheumatology Associates on December 13, 2010; December 22, 2010, and January 4, 2011.

3.  The evidence does not show that the treatment the Veteran received at Falmouth Internal Medicine and Rheumatology Associates on December 13, 2010; December 22, 2010, and January 4, 2011; was rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.

4.  A VA facility was feasibly available at the time he sought treatment at Falmouth Internal Medicine and Rheumatology Associates on December 13, 2010; December 22, 2010, and January 4, 2011; the evidence does not show that an attempt to use the VA facility would not have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses arising from medical care provided at non-VA facilities on December 13, 2010; December 22, 2010; and January 4, 2011, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks reimbursement for expenses incurred on December 13, 2010; December 22, 2010; and January 4, 2011; when he visited internal medicine specialists and rheumatology specialists to whom he was referred by the Emergency Department personnel for follow-up care.  He apparently feels that because he was referred following his Emergency treatment, follow-up care should be covered as part and parcel of his Emergency treatment.  

Law and history

In general, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:  (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002.

The criteria are conjunctive, not disjunctive; thus all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Effective October 10, 2008, portions of the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See the Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1728 to provide the same definition of the term "emergency treatment" as in 38 U.S.C.A. § 1725(f)(1).  The definition of emergency treatment, in pertinent part, means medical care or services rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725(f)(1)(B).  The new law also amends 38 U.S.C.A. § 1725 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "may" in both statutes was changed to "shall."

The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1728 or 38 C.F.R. § 17.1002.  Under the provisions of 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52 and 17.53.  A VA facility would not be feasibly available if there was evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  38 C.F.R. § 17.1002(c).

The Veteran received a flu shot during his annual physical examination at the VAMC on October 20, 2010.  Review of the records showing this visit confirms that he received the flu shot.  In addition to a general physical examination, he also had a full day of appointments with his case coordinator, the psychology service, a neuropsychologist, a dietician, a pharmacist for medication reconciliation, and an ophthalmologist.  On October 22nd, he again went to the VAMC for an occupational therapy consultation.  The report of this consultation does not contain any complaints related to the flu shot or to chills, cold hands, or night sweats.

On October 29th, he phoned his case coordinator, saying he felt he was having a reaction to the flu shot.  She recorded the following in the report of the phone call.  "HE SEEMS TO BE HAVING A REACTION FROM THE FLU/H1N1 VACCINE THAT WAS GIVEN TO HIM WHEN HE CAME FOR HIS ANNUAL SCI PHYSICAL ON 10-20 WITH CHILLS, NIGHT SWEATS, COLD HANDS.  HE HAD THESE SYMPTOMS STARTING ON THE 21ST AND THEY HAVE NOT RESOLVED.  HE HAS BEEN TAKING THE TYLENOL.  TOLD HIM TO CALL ME AND LET ME KNOW IF THEY HAVE NOT RESOLVED BY MONDAY.  ALSO SAID THAT HE WOULD PROBABLY HAVE TO LET IT RUN ITS COURSE."  

He next visited the VAMC on November 17th, when he had a prosthetics appointment.  The report of this visit contains no complaints related to the flu shot or to chills, cold hands, or night sweats.  

A note in his medical records dated December 6th reflects that a scanned document relating to a "fee emergency" had been added to "VistA Imaging."  A second note dated December 7th reflects that another scanned document consisting of "Mercy Hospital lab results and findings, 12/7/10" had been added to "VistA Imaging."  

Fairly extensive and apparently complete records from the Mercy Hospital Emergency Room, dated December 7, 2010, are available for review.  These records show that he reported to the emergency room in the late evening of December 7th, 2010, complaining of night sweats, rash, chills, and tingling in his arms and legs since he had a flu shot on October 29, 2010.  The examining physician evaluated him as being in only mild distress.  The diagnostic impression was of "flulike illness."  He was dispatched home for self-care, and he was given referrals to see his primary care doctors at the VA and also to Falmouth Internal Medicine.  He was instructed that he should return to the emergency room if he had worsening symptoms.  He was also instructed that the emergency room physicians were unable to determine the cause of his symptoms, but that more workup should be accomplished on an outpatient basis.  

On December 8th, the Veteran again phoned his VA care coordinator.  She reported the conversation as follows:  "PT CALLED TO INFORM ME THAT HE IS STILL NOT OVER PROBLEMS HE HAS HAD EVER SINCE TAKING THE COMBINATION FLU/H1N1 VACCINE WHICH HE HAD ON 10/20/10.  THE SYMPTOMS WILL SUBSIDE ONCE HE TAKES TYLENOL BUT RETURN AND INCLUDE RASH, NIGHT SWEATS, AND BURNING SENSATION, HIS HANDS ARE ICE COLD AND THE TOP OF HIS ARMS AND LEGS ACHE.  HE WENT TO THE ER AT MERCY HOSPITAL AND THEY DID SOME BLOOD WORK.  HE ALSO WAS REFERED TO A DR. FREDERICK IN FALMOUTH WHO HE WILL BE SEEING ON MONDAY.  HE STATES THAT THEY ARE TESTING TO [rule out] LYME DISEASE AND GUILLIAN BARRE SYNDROME.  LAST YEAR HE RECEIVED THE PLAIN FLU IMMUNIZATION WITH NO UNTOWARD SIDE EFFECTS BUT THIS YEAR HE STARTED FEELING THESE SYMPTOMS WITHIN 24 HOURS.  TOLD HIM THAT IT COULD BE A REACTION TO THE TEST BUT ALSO TOLD HIM THAT IT MAY JUST BE A COINCIDENCE WITH THE SYMPTOMS OCCURING RIGHT AFTER THE TEST BUT NOT RELATED.  ASKED THAT HE HAVE THE REPORTS AND THE NOTE FROM DR.FREDERICK FAXED TO US WHICH HE WILL DO." 

A February 11, 2011, note reflects the following conversation:  HE SPOKE ABOUT THE REACTION HE HAD WITH THE FLU IMMUNIZATION.  UNBEKNOWNS TO THIS WRITER HE WENT TO THE ER AND HE SAYS THE ER DOCTOR MADE APPTS FOR HIM TO SEE A NEUROLOGIST.  HE ALSO SAW OTHER CLINICIANS AT THIS TIME.  THE FEE FOR THESE VISITS IS STILL UNCERTAIN AS PT SHOULD HAVE COME TO TOGUS TO BE SEEN AND NOT TO OTHER CLINICIANS.  THE INDIVIDUAL HERE THAT IS RESPONSIBLE FOR FEE SERVICES SPOKE WITH ME A MONTH OR SO AGO AND SAID THAT TOGUS WAS NOT RESPONSIBLE TO MAKE THESE PAYMENTS. IT IS STILL BEING DISPUTED.  I INFORMED PT TODAY THAT HE CANNOT JUST GO TO OTHER DOCTORS AND FEEL THAT THE CHARGE WILL BE AUTOMACTICALLY BE PAID BY TOGUS.  HE NEEDS TO GET HIS CARE FROM HERE AND IF FOR SOME REASON HE CAN'T WE WILL REFER HIM TO AN OTHER PROVIDER WHO CAN.  I THINK THAT WAS MADE CLEAR TO HIM TODAY. 

In May 2011, the Chief of Staff at the VAMC opined that the services the Veteran obtained from the internal medicine specialists and the rheumatology specialists on December 13, 2010; December 22, 2010; and January 4, 2011; could have been provided by the VA.

Analysis

The Veteran is presently service-connected for multiple sclerosis.  He is also service-connected for multiple complications of multiple sclerosis, including a scotoma of the left eye with optic neuritis and atrophy, bladder dysfunction, a cognitive disorder secondary to multiple sclerosis, weakness of both legs and both arms, loss of the senses of smell and taste, and bowel dysfunction.  His combined disability rating is 100 percent.  He is considered permanently and totally disabled.  Hence, the criteria of 38 C.F.R. § 17.120(a) are met.

Regardless, the criteria for reimbursement or payment of medical expenses are not met under either 38 U.S.C.A. § 1725 or §1728 because such services were not rendered in a medical emergency and VA facilities were feasibly available.

Initially, the Board notes that the only medical care at issue in this decision are the internal medicine and rheumatology visits December 13, 2010; December 22, 2010; and January 4, 2011.  As set forth above, the matter of the fee pertaining to the November 29, 2010, visit is the subject of the remand below.  Although it is unclear, as complete financial documentation is not available for review, it appears that the VA may have paid for the December 7, 2010, emergency room visit.  A medical report indicates that one of the Veteran's care coordinators at the VAMC was going to recommend that the VA pay these costs on the Veteran's behalf.  Furthermore, there is no denial of record pertaining to the December 7th visit, although there is no paperwork showing that this bill was indeed paid by VA.  In any case, absent a denial, there is no appeal, so the Board lacks jurisdiction over the Veteran's medical bill pertaining to December 7th.  

The Board finds that, although the Veteran is deemed permanently and totally disabled, the evidence does not show that treatment for his condition was rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725(f)(1)(B).  In this regard, the treatment at issue consisted of follow-up referrals from his emergency room visit.  The referrals were to internal medicine specialists and to rheumatology specialists; both of which are available at the VAMC.  The veteran does not assert that this treatment was emergent in nature; rather he appears to argue that it should be considered part and parcel of his emergency treatment, by extension.  This argument fails on the merits.  It could not be reasonably argued that a prudent layperson would expect delay in seeking such treatment would have been hazardous to life or health.  The Board is unable to perceive anything at all emergent or life threatening about the follow-up medical care he received from the internal medicine specialists and the rheumatology specialists.  In fact, it would appear that much of this care duplicated care he was already receiving at the VA.  This appearance is buttressed by the findings of the VA's Chief of Staff who reviewed the medical records and concluded that the VA could have provided these services to the Veteran.  

With regard to the Veteran's argument that he has impaired mental reasoning because of his service-connected multiple sclerosis, the Board is empathetic to this argument.  However, to ensure equal treatment for all veterans, the law is written in terms of what a reasonably prudent layperson would do, rather than someone with impaired mental reasoning.  Even someone with impaired mental reasoning, however, should be aware that follow-up visits for the purpose of further diagnosis do not constitute emergency situations, and that no hazard to life or health is involved in such medical care.  Even if the Veteran were not able to comprehend this distinction between an emergency situation and follow-up care, he was clearly informed of this by his VA care coordinator.  

Reference to a map of Maine reveals that the Veteran lives approximately thirty miles to the private medical facilities in Falmouth.  He lives approximately 50 miles away from the VAMC where he receives most of his medical care, and where the Chief of Staff has certified similar services are available to him and were available to him in December 2010 and January 2011.  The Board acknowledges that winter conditions likely made the roads more difficult in December and January, and thus the Veteran's statement that it takes two hours to drive to the VAMC is not incredible on its face.  Nevertheless, the Veteran does make this trip frequently, and given the non-emergent nature of the follow-up visits at issue, he presumably could have scheduled them at his convenience.  Under these circumstances, the Board finds that VA facilities were feasibly available and that there was no attempt by the Veteran to use them instead of the private facilities in December 2010 and January 2011.

Based on the foregoing, the Board finds that the claim for payment of unauthorized medical expenses the Veteran incurred for treatment at Falmouth Internal Medicine on December 13, 2010 and December 22, 2010, and at Rheumatology Associates on January 4, 2011, must be denied as his treatment was non-emergent and VA facilities were feasibly available.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if:  1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, in a January 2011 letter, a patient services manager at the VAMC notified the Veteran of the provisions of 38 U.S.C.A. § 1728, and that his outpatient care at Falmouth Medical Care on December 13, 2010, did not meet these criteria.  In a second January 2011 letter, the Veteran was again informed of the provisions of 38 U.S.C.A. § 1728, and that his outpatient care at Falmouth Medical Care on December 22, 2010, did not meet these criteria.  An April 2011 letter provided the same information and explanation with regard to his January 4, 2011, visit to the Rheumatology Associates.  Another April 2011 letter notified the Veteran that if VA payment is expected for non-VA outpatient /specialty clinic visits, he was required to obtain an authorization through Fee Services.  This letter references the February 2011 telephone conversation that the Veteran had had with his care coordinator on the same point.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters decided herein.  Pertinent medical evidence associated with the claims file consists of the Veteran's private treatment records for the dates at issue and his VA treatment records.  No further VAMC action on this matter prior to appellate consideration is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the VAMC, the appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which it might obtain such evidence, and the allocation of responsibilities between itself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).


ORDER

Reimbursement of unauthorized medical expenses incurred at Falmouth Internal Medicine and Rheumatology Associates provided on December 13, 2010; December 22, 2010; and January 4, 2011; is denied.


REMAND

In December 2010, the VAMC also denied reimbursement for care provided by Mercy Hospital on November 29, 2010.  The Veteran has perfected an appeal as to this denial also.  

However, upon review, the Board has determined that this matter is not yet ripe for appellate review because complete medical records are not available for review.  Initially, it is unclear whether this treatment was provided by Mercy Hospital's emergency room or what complaints the Veteran had.  The only records available consist of laboratory reports reflecting laboratory studies.  There is no indication why these studies were ordered, or who ordered them.  A note in the Veteran's VA medical records dated on December 6th, reflects that a scanned document related to a "fee emergency" had been added to "VistA Imaging."  Unfortunately, "VistA Imaging," is not available to Board personnel.  Another potential clue is contained in the report of the Veteran's December 7th Mercy Hospital Emergency Room visit.  According to this record, the Veteran had been recently seen at "Quickcare" on November 29, 2010.  

Although a VA notification to the Veteran indicates that a VA employee had requested copies of the relevant treatment, no copy of such a request is contained in the Veteran's file, thus it is impossible to determine whether the duty to assist had been fully complied with in this case.  Thus, prior to further review, the Board determines that further efforts to obtain the medical records reflecting treatment provided to the Veteran by Mercy Hospital and/or Quickcare on November 29, 2010, should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should provide complete notice to the Veteran of information and medical or lay evidence that is necessary to substantiate the claim, to include specific notification that if the VAMC is unable to obtain the medical records at issue, it is the Veteran's ultimate responsibility to obtain them and submit them to VA for review.  

2.  The VAMC should make another request to Mercy Hospital and/or Quickcare for complete treatment and billing records pertaining to care provided to the veteran on November 29, 2010.  All correspondence pertaining to this request should be fully documented for the file.  

3.  The VAMC should make available to the Board all scanned documents related to any private treatment on November 29, 2010, in "VistA Imaging."  

4.  If new evidence is obtained, the new evidence should be referred to the VAMC's chief of staff, or equivalent person, for review and an opinion as to whether the treatment provided to the Veteran on November 29, 2010, could be considered emergent in nature, and whether VA facilities were reasonably available under the circumstances.  

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative, if he chooses to appoint one, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


